And the

Court,

charged, remarking so that in case of roads not laid out by order of court, though the uninterrupted use of the road for twenty years would give a right of way; yet where several roads traverse a common, or uninclosed land, in the same general direction, but in different places, at the pleasure of the passengers, such a mode of use ought not to be satisfactory evidence of a dedication, to take away from the owner of the land the right to inclose it; unless, in respect to some one of the roads, the enjoyment and use can be shown to have been uniform and uninterrupted for at least twenty years.
The defendant was convicted.